Citation Nr: 1545090	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  13-30 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic otitis externa with eustachian tube dysfunction.

2.  Entitlement to an effective date earlier than August 5, 2010, for the grant of service connection for chronic otitis externa with eustachian tube dysfunction.

3.  Whether clear and unmistakable error (CUE) was committed in September 15, 1970 and June 21, 1982 rating decisions that denied service connection for a bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to July 1970.  The Veteran had service in the Republic of Vietnam from June 1969 to July 1969.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The record reflects that after the final Statement of the Case (SOC) the Veteran submitted additional relevant evidence to the Board.  A supplemental SOC is not necessary, as set forth in 38 U.S.C.A. § 7105 (e) (West 2014).  Moreover, the Board notes that additional records were added to the file by VA during the interim; however, as these records are not relevant to the issues decided herein, a remand for initial review by the Agency of Original Jurisdiction (AOJ) is not warranted.

The Board notes the Veteran was formerly represented by the New York State Division of Veterans Affairs.  In a statement received in August 2015, the Veteran indicated that he was revoking his power of attorney in favor of the New York Division of Veterans Affairs.  He did not appoint a new representative.  As such, the Board acknowledges that the Veteran is currently unrepresented.  

The issue of entitlement to an initial rating in excess of 10 percent for chronic otitis externa with eustachian tube dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  A September 1970 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  An appeal to that decision was not submitted, nor was new and material evidence received within one year.

2.  A June 1982 rating decision denied the Veteran's petition to reopen a claim for service connection for bilateral hearing loss and symptoms of pain and pressure build up in both ears.  An appeal to that decision was not submitted.

3.  The September 1970 and June 1982 rating decisions although consistent with existing legal authority, were not consistent with the facts of record; however, the decisions did not contain undebatable error that would have manifestly changed the outcome of the claim.

4.  The Veteran filed a petition to reopen the previously denied claim of service connection for a bilateral hearing loss disability, which was received by VA on October 15, 2004.  

5.  In a September 2011 decision, the Board inferred a claim of entitlement to service connection for ear pain based on the Veteran's testimony during an August 5, 2010 Board hearing.

6.  A July 2012 rating decision granted service connection for the Veteran's chronic otitis externa, with an effective date of August 5, 2010.

7.  Following the September 1970 and June 1982 rating decisions, August 5, 2010 is the earliest date that the Veteran filed a claim for service connection for otitis externa.



CONCLUSIONS OF LAW

1.  The September 1970 rating decision denying the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970).

2. The June 1982 rating decision denying the Veteran's petition to reopen a claim to service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 3.158, 19.129, 19.192 (1981).

3.  The September 1970 rating decision, which denied service connection for a bilateral hearing loss disability, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015).

4.  The June 1982 rating decision, which denied the Veteran's petition to reopen a claim for service connection for a bilateral hearing loss disability, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015).

5.  The requirements for an effective date earlier than August 5, 2010 for the grant of entitlement to service connection for chronic otitis externa have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.158, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (stating an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  Accordingly, the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the CUE issue.

Regarding the earlier effective date matter, in correspondence dated in May 2012, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The May 2012 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran disagrees with the effective date assigned following the grant of entitlement to service connection.  Once a claim is granted, it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Furthermore, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  The Board notes that on his October 2013 VA Form 9, the Veteran referenced medical records dated from the 1970s, 1980s, and 1990s.  However, in a March 2011 remand of a separate claim, the Board directed the RO to obtain outstanding records identified by the Veteran, specifically VA treatment records from the Bath VA Medical Center (VAMC) dated from 1970 to 1996.  See March 2011 Board remand, pp. 14-15.  In April 2011, the Appeals Management Center obtained records from the Bath VAMC, which included previously unobtained records from April 1976 and May 1979.  Although the Veteran has since asserted that there are outstanding records, any such records would not affect the outcome of the Veteran's present claim for an earlier effective date for chronic otitis externa, as the effective date for a reopened claim will be the date of receipt of a new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2015).  The July 2012 VA examiner opined that the Veteran's otitis externa was incurred during service.  Thus, the pertinent inquiry is on the date of the Veteran's claim, not on what medical records show.  Accordingly, the Board finds the duty to assist the Veteran in obtaining records has been satisfied.  See 38 C.F.R. § 3.159(c) (2015).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran declined the opportunity to present testimony before a Veterans' Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claims.




Factual Background

Given the somewhat overlapping nature of these issues, the Board will provide a brief factual background prior to adjudicating the claims.  

The Veteran first filed a claim for "loss of hearing" in July 1970.  The claim was denied in a September 1970 rating decision on the grounds that the evidence of record did not show a hearing loss disability.  The Veteran did not appeal the decision, and it became final.  38 U.S.C.A. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970).

In May 1982, the Veteran filed a petition to reopen his claim for hearing loss.  On that submission, he wrote that he experienced "hearing loss, pain in both ears, also from pressure buildup originating from front line action in Korea."  In a statement submitted simultaneously, the Veteran reported that while in Korea he was treated for fluid and pressure build up in his ears due to noise, and that he was receiving treatment from the Bath VAMC.  He also requested that his medical records be evaluated for a hearing disability.  The RO requested records from the Bath VAMC, and obtained records dated in January and April 1981 and May 1982 which showed treatment for pain and fluid in the ears; the VAMC indicated that those were the only records they had pertaining to the Veteran.

In a June 1982 rating decision, the RO denied the Veteran's petition to reopen his July 1970 claim.  The rating decision discussed the 1981 and 1982 medical records, but concluded that the Veteran had not submitted new and material evidence sufficient to reopen his hearing loss claim.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year of the decision, and the decision became final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).

In October 2004, the Veteran filed a petition to reopen his claims for a bilateral hearing loss disability and bilateral tinnitus.  A March 2005 rating decision granted service connection for hearing loss of the right ear and bilateral tinnitus, but denied hearing loss for the left ear.  Within the one year appeal period, the Veteran submitted additional records.  An August 2005 rating continued the previous denial of left ear hearing loss.  The Veteran did not file a notice of disagreement or submit new and material evidence, and the decision became final.  38 U.S.C.A. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

In February 2008, the Veteran filed a petition to reopen his service-connection claim for left ear hearing loss.  A July 2008 rating decision denied the petition to reopen.  The Veteran appealed the decision.

In connection with that appeal, the Veteran testified at a travel board hearing on August 5, 2010.  The Veteran reported that over the years he sought treatment for pressure and ear pain.  See August 2010 Hearing Transcript, pg. 4.  Thus, in a September 2011 remand, the Board referred the issue of entitlement to service connection for ear pain.  The RO determined that the claim for ear pain was raised during the August 5, 2010 hearing, and proceeded to develop the claim.

Service connection for a bilateral hearing loss was subsequently granted, with an effective date of October 15, 2004 established by an April 2011 rating decision.  In a July 2012 rating decision, the RO granted service connection for otitis externa, with an effective date of August 5, 2010.  

Clear and Unmistakable Error

Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015).

The Court has addressed the question of determining when there is clear and unmistakable error (CUE) in a prior decision.  In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort of error that, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. at 313-14.  See also Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 1999).  The Court has also stated that CUE is a type of error in which reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell, 3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error.  Id. at 43.  The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  The Court further indicated that in order to raise a valid claim of CUE, the Veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the Veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44.  The Court stated that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.

A breach of the duty to assist cannot form a basis for a claim of clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (finding VA's breach of duty to assist caused incomplete record but not incorrect record); Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  When there is evidence both favorable and unfavorable on the issue, it is impossible for a Veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).

As noted above, the Board referred the Veteran's CUE motion based on his August 2010 testimony.  After reviewing the hearing transcript, the Board was unable to find a definitive CUE motion contained therein.  However, in a December 2012 submission, the Veteran wrote that he disagreed with the decision denying CUE because his medical records did show damage during service.  Additionally, the Veteran wrote that he had not been provided medical records from the 1970s, 1980s, and 1990s.  As the Board has an obligation to read pro se filings liberally, the Board will consider this motion and any others that can reasonably be gleaned from the Veteran's statements.

As to the argument that the record at the time of the September 1970 and June 1982 rating decisions showed hearing damage in service, the Veteran's assertion has some merit.  A May 20, 1970 service treatment record noted that audiology testing with a tuning fork showed "possibly some high range loss."  Additionally, an undated separation medical examination noted the Veteran registered 40 decibels in the 4000 Hertz range.  However, the separation examination report also noted that the Veteran had a "1" under the hearing and ears block of the Military Physical Profile Serial System, indicating normal hearing.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  In light of the notation of "possibly some high range loss" and the finding of a 40 decibel loss in the 4000 Hertz range in one ear on the separation examination, the Board finds that the first Russell element, that the September 1970 rating decision was based on incorrect facts, are met.

However, the Veteran's CUE motion fails to demonstrate that the error was undebatable and would have manifestly changed the outcome at the time it was made.  The September 1970 rating decision noted that service records and discharge examination were silent for hearing loss, and the letter accompanying the decision stated that the RO did not find any evidence in the service records or elsewhere of a hearing loss disability.  Based on this language, the Veteran's service connection claim was denied due to the absence of a current hearing loss disability.  This is supported by the PULHES hearing score of 1 and the fact that the separation examiner did not diagnose a hearing loss disability on the separation examination report.  

Moreover, the June 1982 rating decision stated that no new evidence had been submitted that warranted a change from the prior decision.  Again, a hearing loss defect was not diagnosed by the clinician who conducted the Veteran's separation examination.  As sensorineural hearing loss was not diagnosed, 38 C.F.R. § 3.309(a) was not applicable to the Veteran's claim.  Moreover, on his contemporaneous report of medical history, the Veteran denied hearing loss, ear nose and throat problems, and running ears, and his PULHES score for hearing was a "1" suggesting he had no hearing difficulties.  Even if the RO had correctly stated the evidence of record at the time of the September 1970 and June 1982 rating decisions, it is by no means clear that the outcome of either decision would have been manifestly different.  

To the extent that the Veteran is suggesting that VA should have provided him an examination to determine the nature and etiology of his claimed hearing loss, the Court has held that the breach of a duty to assist cannot constitute CUE.  See Cook, 318 F.3d at 1345-47.  Because it is not clear that the outcome would have manifestly been different had the RO not erred, the error committed by the RO is not clear and unmistakable, and the Veteran's motion must be denied.

With respect to the Veteran's assertion that he had not been provided medical records from the 1970s, 1980s, and 1990s, although additional VA medical records dated in April 1976 and May 1979 were added to the recorded in April 2011, which showed right ear hearing loss, those records were not associated with the claims file at the time of the June 1982 rating decision and thus are not pertinent to the inquiry of whether the June 1982 decision contains CUE.  Moreover, as indicated above, the VA Medical Center indicated that the records submitted to the RO were the only records they had on file pertaining to the Veteran.  The Board further notes that the Court's decision in Bell v. Derwinski, which stands for the proposition that VA has constructive possession of VA medical records, was not in effect at the time of the June 1982 decision and thus provides the Veteran no recourse in his CUE motion.  2 Vet. App. 611, 613 (1992).  Consequently, the argument at its core is a duty to assist argument, and as set forth above, a failure to fulfill the duty to assist cannot constitute CUE.  Cook, 318 F.3d at 1345-47.  

Thus, the motion asserting CUE in the September 1970 and June 1982 rating decisions is denied.

Earlier Effective Date Claim

The Veteran disagreed with the assigned effective date of August 5, 2010 for the grant of service connection for chronic otitis externa.  He asserts that the effective date should be the date of his original service connection claim for hearing loss.  See October 2013 VA Form 9.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2015).  38 U.S.C.A. § 5110(a) (West 2014) provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Similarly, 38 C.F.R. § 3.400(b)(2) (2015) provides that for disability compensation for direct service connection, the effective date is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  With regard to reopened claims after final disallowance, the effective date of an award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2015).  

The Veteran contends that the effective date of the grant of entitlement to service connection should be July 29, 1970 (the date of his original claim for hearing loss) or September 1970 (the date of the rating decision denying that claim), the regulations regarding effective dates are clear.  The Veteran's July 1970 claim was one for "loss of hearing," and his claim provided no indication he sought service connection for any other disability related to his ears other than hearing loss.  He did not appeal that decision, submit new and material evidence, or file a motion for reconsideration or to vacate the decision.  Moreover, as noted above, the decision has not been found to contain CUE.  Thus, it became final.  

When the Veteran filed his May 14, 1982 claim, in addition to filing for hearing loss, he reported symptoms of pain in both ears and pressure buildup.  This is the first evidence of record that the Veteran intended to file a claim for these symptoms.  The rating decision denied the Veteran's claim, finding that new and material evidence had not been submitted.  Notably, the decision addressed records obtained on the Veteran's behalf indicating complaints of fluid in his ears and pressure in the back of his head, but ultimately found new and material evidence had not been submitted.  

The Board considered whether the Veteran's May 14, 1982 claim might be considered pending and not adjudicated by the June 1982 rating decision, and is cognizant of the "implicit denial rule" articulated by the Federal Circuit and the Court.  The Federal Circuit has determined that where a claim, including a reasonably raised claim under a sympathetic reading, is not acted upon by the agency decision maker, it is deemed denied.  Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed. Cir. 2005).  The Federal Circuit Court subsequently held that when a claimant files more than one claim with the RO at the same time, if the RO decides one of the claims but fails to specifically address the other, the second claim is deemed denied and the appeal period begins to run.  Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006).  The Court, for its part, has held that, for a claim to be deemed denied, there must be a recognition of the substance of the claim in a decision, from which the claimant could reasonably deduce that the claim had been adjudicated, or an explicit subsequent adjudication of a claim for the same disability.  Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007).  The Court in Ingram interpreted Deshotel and Andrews to stand for the proposition that, where an RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not "specifically" deny that claim.  Id.  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.  Adams v. Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009).

In addition, the Board also has considered the case of Cogburn v. Shinseki, 24 Vet. App. 205 (2010).  In Cogburn, the Court set forth four factors that must be considered when determining whether a claim was implicitly denied: (1) "The relatedness of the claims"; (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied"; (3) "the timing of the claims"; and (4) whether "the claimant is represented."  Id. at 212-214.

After careful consideration, the Board finds that the weight of the evidence indicates the June 1982 rating decision was sufficiently specific to inform the Veteran that the rating denying the Veteran's petition to reopen his hearing loss claim also denied his claim for symptoms including ear pain and pressure.  The previous denial in 1970 noted that there was no diagnosed disability and the RO determined in June 1982 that new and material evidence had not been presented.  Accordingly, the RO found that the evidence did not show that he had a diagnosed disability.  Currently, the Veteran contends that when he filed his claims for hearing loss, he was filing a claim to encompass hearing loss as well as pain and pressure.  See August 2010 Hearing Transcript, pg. 11.  In 1970, he only noted "loss of hearing," however, the VA Form 21-526 he filed in 1982 listed hearing loss, ear pain and fluid build-up.  Thus, when the petition to reopen the hearing loss was denied the Veteran was on notice that the claim in its entirety was denied.  Lastly, a contemporaneous VA Form 21-22 indicates the Veteran was represented by The American Legion at the time of the 1982 rating decision.  

Taken together, the Board finds that these factors indicate the Veteran was on notice that the June 1982 rating decision denied not only his petition to reopen his hearing loss claim, but also his claim related to pain and pressure buildup.  Accordingly, the June 1982 rating decision implicitly denied his claim for pain and pressure buildup.  As stated above, the Veteran did not perfect an appeal to the decision, nor submit new and material evidence, nor did he file a motion for reconsideration or to vacate.  Additionally, the decision denying the Veteran's petition to reopen his hearing loss claim has not been shown to contain CUE.  Thus, it is final.

Following the June 1982 rating decision, the Veteran filed a petition to reopen his hearing loss claim and a claim for tinnitus in October 2004.  The Veteran's VA Form 21-526 did not list conditions other than hearing loss or tinnitus.  The Board therefore cannot construe the October 2004 claim as one for ear pain.  Thereafter, the August 5, 2010 Board hearing is the earliest point at which the Veteran raised a claim for service connection for ear pain.  

In sum, there is no legal basis for entitlement to an effective date earlier than August 5, 2010 for the grant of entitlement to service connection for otitis externa and the claim, therefore, must be denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2015).  


ORDER

The motion to revise the September 1970 and June 1982 rating decisions on the basis of CUE is denied.

Entitlement to an effective date earlier than August 5, 2010 for the grant of entitlement to service connection for chronic otitis externa is denied.


REMAND

With respect to the Veteran's increased rating claim for chronic otitis externa, a review of the record suggests private treatment records may exist that have not yet been associated with the record.  Specifically, the Veteran submitted records from the Guthrie Clinic in June 2014; however, the records in question appear incomplete in that several pages are missing throughout the selection of submitted records.  Moreover, on his October 2013 VA Form 9, the Veteran wrote that in six weeks he would have to have a tube replaced in his ear.  Records documenting this procedure are not among the medical records submitted by the Veteran.  Although the Veteran is already in receipt of the maximum schedular rating for chronic otitis externa, these records may support a higher rating on an extraschedular basis, and must therefore be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate steps to contact the Veteran and request that he authorize the release of records from any non-VA healthcare provider who has treated him for his chronic otitis externa and who has outstanding records, to include the Guthrie Clinic.  Associate any outstanding records with the claims file.

2.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If any claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


